         Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 1 of 10




TRACI L. LACOCK, #6-4009
Hirst Applegate, LLP
P.O. Box 1083
Cheyenne, WY 82003-1083
Phone: (307) 632-0541
Fax: (307) 632-4999
tlacock@hirstapplegate.com

Admitted Pro Hae Vice:
BRIAN C. FRIES (MO# 40830)
MARA H. COHARA (MO# 51051)
Lathrop GPM LLP
2345 Grand Blvd., Ste. 2200
Kansas City, MO 64108
Phone: (816) 292-2000
Fax: (816) 292-2001
brian.fries@lathropgpm.com
mara.cohara@lathropgpm.com

Attorneys for Defendants ~Monks of the Most Blessed Virgin Aifmy
of Mount Carmel dlb/a Mystic Monk Coffee and Daniel Schneider

                              UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF WYOMING


CARLIE SHERMAN, ANNA GOZUN,                        )
AMANDA NASH, ANDREW SCAVUZZO, and                  )
EHAN JELINEK on behalf of themselves and all       )
similarly situated persons,                        )
                                                   )
        PLAINTIFFS,                                )
                                                   )   Case No. 20-CV-215-SWS
V.                                                 )
                                                   )
TRINITY TEEN SOLUTIONS, INC., a                    )
Wyoming corporation; TRIANGLE CROSS                )
RANCH, LLC, a Wyoming limited liability            )
corporation; MONKS OF THE MOST                     )
BLESSED VIRGIN MARY OF MOUNT                       )
CARMEL, d/b/a MYSTIC MONK COFFEE, a                )
Wyoming corporation; GERALD E.                     )
SCHNEIDER; MICHAELEEN P.                           )
SCHNEIDER; ANGELA C. WOODWARD;                     )
JERRY D. WOODWARD; DANIEL                          )
SCHNEIDER; MATHEW SCHNEIDER;                       )
MARK SCHNEIDER; KARA WOODWARD;                     )
KYLE WOODWARD; THOMAS GEORGE;                      )
JUDITH D. JEFFERIS; DALLY-UP, LLC, a               )
Wyoming limited liability corporation; ROCK        )
CREEK RANCH, INC., a Delaware corporation;         )
DIOCESE OF CHEYENNE, a Wyoming                     )
corporation; the SOCIETY OF OUR LADY OF            )
            Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 2 of 10




THE MOST HOLY TRINITY, a Texas                          )
corporation; and NEW MOUNT CARMEL                       )
FOUNDATION, INC., a Wyoming corporation,                )
                                                        )
            DEFENDANTS.                                 )


     DEFENDANTS MONKS OF THE MOST BLESSED VIRGIN MARY OF MOUNT
       CARMEL, D/B/A MYSTIC MONK COFFEE AND DANIEL SCHNEIDER'S
             REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
                 PLAINTIFFS' FIRST AMENDED COMPLAINT

        Defendants Monks of the Most Blessed Virgin Mary of Mount Carmel, d/6/a Mystic Monk

Coffee ("Monks") and Daniel Schneider ("Fr. Daniel Schneider") (collectively, the "Monk

Defendants"), by and through their undersigned counsel, submit the following Reply in Support

of their Motion to Dismiss Plaintiffs' First Amended Complaint ("Motion").

I.      Plaintiffs' New Allegations in their Response to the Motion Should Be Disregarded.
        Plaintiffs filed a First Amended Complaint ("Amended Complaint") in an attempt to cure

the deficiencies in their initial Complaint against the Monk Defendants. Despite artful wording,

the amended allegations regarding the Monk Defendants' knowledge of force or coercion continue

to be nothing more than conclusory recitations of the legal elements of Plaintiffs' claims. See

Motion, p. 5. Now, in their Response to the Motion ("Response") Plaintiffs are attempting to

transfmm their conclusory allegations into statements of fact. Specifically, in their Response,

Plaintiffs stated for the first time:

        •    Fr. Daniel Schneider "worked closely with his father to obtain coerced labor
             from Plaintiffs and the putative class." Response, p. 12 (emphasis added).

        •    "Plaintiffs and the putative class were subject to punishment for failing to
             perfo1m the labor, and Defendant Schneider could easily ensure that such
             punishment ·was meted out given his close familial relationship ·with his father
             and the others running TCR." Response, p. 12 (emphasis added).

        •    The Monk Defendants "directly and specifically knevv of all of the conditions
             under which they were obtaining and benefitting fi'om the forced labor of
             Plaintiffs and the putative class." Response, p. 16 (emphasis added).
These purpmied facts were not included in the Amended Complaint and thus the Comi must

disregard them in deciding of the Motion. See Sherman v. Klenke, 653 Fed.Appx. 580, 593 (10th




                                                 -2-
           Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 3 of 10




Cir. 2016) (stating that an additional allegation in a plaintiffs response to a motion to dismiss will

not be considered since "the sufficiency of a complaint must rest on its contents alone.").

          Fmiher, Plaintiffs already amended their complaint once with the benefit of having

reviewed the Monk Defendants' first Motion to Dismiss. If these new allegations were considered

for purposes of this Motion, or if Plaintiffs were allowed to amend the complaint again, it would

create a moving target that would prejudice the Monk Defendants in their defense of this action.

See Freiermuth v. Town of Thermopolois, 2010 WL 11601712, at *1 (D. Wy. Jan. 27, 2010) (a

court may deny a motion to amend "if it appears that a plaintiff is attempting to use Rule 15 to

make the complaint a moving target."). The Court should disregard the purp01ied facts in the

Response and bar Plaintiffs from fmiher amending their Amended Complaint.

II.       Plaintiffs Failed to Plead Facts Showing that Fr. Daniel Schneider Had Knowledge of
          Force or Coercion of Plaintiffs (Count 1).
          Plaintiffs argue that Fr. Daniel Schneider was a primary offender of forced labor under 18

U.S.C. § 1589(a)(4). See Response, p.12. Thus, Plaintiffs must plead facts that Fr. Daniel

Schneider "knovvingly acquired [Plaintiffs'] labor by means and/or threats of ... (4) a scheme

intended to cause [Plaintiffs] to believe that if [they] did not perform the labor or services, [they]

would suffer severe harm." Ross v. Jenkins, 325 F. Supp. 3d 1141, 1164 (D. Kan. 2018) (emphasis

added).

          Plaintiffs primarily rely on two allegations to establish Fr. Daniel Schneider's knowledge

and intent: (1) Fr. Daniel Schneider "would coordinate with his father ... to obtain free, coerced

labor," and (2) Fr. Daniel Schneider "had direct knowledge" that Plaintiffs "faced punishment at

TCR" if they failed to provide the labor. See Response, pp.9-10. These allegations are pure

conclusory recitations of the knowledge and intent requirements, and Plaintiffs do not provide any

factual allegations to show when, how, or to what extent Fr. Daniel Schneider ever became aware

of any coercive conduct toward Plaintiffs. Plaintiffs' emphasis on Fr. Daniel Schneider's

biological relationship to his father is immaterial and does nothing to show that Fr. Daniel

Schneider knew of any coercive conduct allegedly occuning at TCR or TTS.



                                                 -3-
         Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 4 of 10




        Plaintiffs cite Ruelas as support for their argument that they pleaded sufficient facts that

Fr. Daniel Schneider had knowledge of the alleged coercion of Plaintiffs. See Ruelas v. Cty. of

Alameda, No. 19-cv-07637-JST, 2021 WL 475764 (N.D. Cal. Feb. 9, 2021). However, Plaintiffs

admit that, in Ruelas, the plaintiffs alleged that defendant Aramark's employees coerced the

plaintiff-inmates "by threatening to report them to the [s]heriffs deputies for punishment for

attempting to leave work early." Id. at 6; see Response, p. 11. Fmiher, the plaintiffs in Ruelas also

pleaded that the sheriffs deputies made threats against the plaintiff-inmates in the presence of

Aramark employees including threats of solitary confinement, lengthier jail sentences, and

employment termination. Ruelas, 2021 WL 475764, at *I. These factual allegations informed the

comi's decision to deny Aramark's motion to dismiss and find that there were sufficient factual

allegations that the Aramark employees knew of the coercion of plaintiffs. Id. at 7.

        Plaintiffs' allegations against Fr. Daniel Schneider are nothing like those in Ruelas.

Plaintiffs never claim that Fr. Daniel Schneider threatened Plaintiffs or observed or overheard

anyone else threatening Plaintiffs. Furthe1more, Plaintiffs do not allege that they ever showed up

to the monastery with any signs of abuse or mistreatment or ever notified Fr. Daniel Schneider that

they were being forced to work. The only allegations related to Fr. Daniel Schneider's knowledge

or intent were conclusory elemental recitations and must be disregarded.

III.    Plaintiffs Failed to Plead Facts Showing that the Monk Defendants Knew or Should
        Have Known that Plaintiffs Were Forced or Coerced to Work (Counts 2 and 3).
        Plaintiffs next argue that they made sufficient factual allegations of venture liability against

the Monk Defendants for trafficking and forced labor. See Response pp.12-17. The trafficking and

forced labor provisions of the TVPRA require that the defendant have knowledge of the coercive

means used against the plaintiff. See 18 U.S.C. §§1589, 1590. However, venture liability may be

established under both provisions if the defendant knowingly benefits from participation in a

venture and the defendant "knew or should have known" the venture engaged in forced labor or

trafficking. § 1595( a). Thus, to establish venture liability, Plaintiffs must allege sufficient facts that




                                                   -4-
         Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 5 of 10




the Monk Defendants "knew or should have known" of the coercion that the purpmied "venture"

employed against Plaintiffs. §1595(a). No such facts exist in the Amended Complaint.

        Plaintiffs cite four main cases for their argument that they sufficiently pleaded the scienter

element of a venture liability claim against the Monk Defendants. However, each of those cases

involved materially different factual allegations than the allegations here. See Ricchio v. JyfcLean,

853 F.3d 553, 556 (1st Cir. 2017) (finding the hotel's operators acted at least in reckless disregard

ofMcClean's forced sexual labor of the victim where the hotel operators high-fived McLean while

discussing "getting this thing going again," observed kicking and physical violence against the

victim, observed her physical deterioration including bruises, and ignored her plea for help in

escaping McLean's control); MA. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 968

(S.D. Ohio 2019) (finding the defendant hotels should have known of the trafficking of plaintiff

because they were notified of the prevalence of sex trafficking at their hotels, they failed to train

staff to prevent sex trafficking, and plaintiff alleged facts showing that the staff should have

recognized the continual signs of her trafficking including the constant traffic to her room, cash

payments, and her screaming when she was beaten at the defendant-hotels' properties); JL. v. Best

Western Int'!, Inc., No. 19-cv-03713-PAB-STV, 2021 WL 719853, at *5.6 (D. Colo. Feb. 24, 2021)

(finding that the parent companies of hotel chains were not liable under the TVPRA despite

plaintiff's allegations that they were notified of sex trafficking occurring at their hotels, failed to

properly train their staff, and failed to recognize signs of plaintiff's sex trafficking including that

she "repeatedly visited the hotel, often with different guests, without any luggage, avoiding all eye

contact, and exhibiting signs of malnourishment, and often displaying prominent bruising all over

her person."); Ruelas, 2021 WL 475764, at *7 (finding that plaintiffs sufficiently pleaded

Aramark's venture liability for forced labor where "Aramark employees 'observe the Sheriffs

deputies' supervision of the prisoner-employees, including threats of force,' and that Aramark

employees themselves threaten to repo1i employees to Sheriffs deputies for punishment.").

Additionally, most of those cases involved liability of hotel defendants for sex trafficking that

occmTed within their hotels. In those cases, the unlawful conduct occurred within the same


                                                 -5-
         Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 6 of 10




buildings that defendants operated; thus, the defendants had the benefit of observing the daily

patterns and behavior of the victim and the perpetrators.

        In this case, the Monk Defendants worked and resided at the monastery which was many

miles away from TTS and TCR on a spread-out terrain in the mountains of Wyoming. Amended

Complaint, 9iJ3. There are no allegations that the Monk defendants ever spent any significant

amount of time at the ranches or that they ever observed or witnessed any mistreatment or abusive

conduct or behavior to the Plaintiffs. In their Response, Plaintiffs point to the following allegation

for satisfaction of the sci enter requirement for venture liability:

        Fr. Maroney, Br. Simon Mary, and/or another similarly situated agent of The
        Monastery or The Foundation knew or in the exercise of reasonable diligence
        should have known that the putative class members were providing labor to The
        Monastery and Foundation, that the labor was not compensated, and that the
        putative class members faced punishment if they did not provide such labor.
Response, p.16. This conclusmy allegation in no way fulfills the federal pleading standard. As

such, Counts 2 and 3 against the Monk Defendants should be dismissed with prejudice.

IV.     Plaintiffs Did Not Sustain Injury to their Business or Property (Count 4).
        Plaintiffs argue that they suffered injmy to their business or prope1iy from medical

treatment expenses they incuned as well as a lack of compensation for their work at the monaste1y.

Response, p.20. First, Plaintiffs do not allege that they sustained any personal injuries or required

any medical treatment related to their alleged work with the Monk Defendants. Neve1iheless,

contrmy to Plaintiffs' asse1iion, medical costs that are results of personal injuries are not available

remedies under RICO. See Jackson v. Sedgwick Claims lvlanagement Svcs., Inc., 731 F.3d 556,

564-565 (6th Cir. 2013). The cases cited by Plaintiffs are distinguishable. For instance, in Blevins,

the medical costs did not result from personal injuries but rather from unnecessary medical

treatments resulting from the defendant's conduct. See Blevins v. Aksut, 849 F.3d 1016, 1021 (11th

Cir. 2017). Here, Plaintiffs' alleged medical expenses were directly resulting from physical and

emotional injuries Plaintiffs allegedly sustained from their work at TTS and TCR. See Amended

Complaint, 9il9ill 41-146, 199. Likewise, lost wages as a result of personal injuries are not considered

injuries to business or prope1iy unless there is some legitimate prope1iy interest that was injured


                                                  -6-
        Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 7 of 10




such as a business contract. See Diaz v. Gates, 420 F.3d 897, 899-00 (9th Cir. 2005). Accordingly,

Plaintiffs have not sustained injuries to business or property as required by RJCO.

V.     Conclusion
       For the reasons set f01ih herein, in addition to the reasons stated in their Motion to Dismiss

and Brief in Supp01i, Fr. Daniel Schneider and Monks of the Most Blessed Virgin Maty of Mount

Carmel, d/b/a Mystic Monk Coffee respectfully request that the Comi dismiss them from

Plaintiffs' First Amended Complaint with prejudice.

       Dated: 24 May 2021.

                                                  MONKS OF THE MOST BLESSED VIRGIN
                                                  MARY OF MOUNT CARMEL, a Wyoming
                                                  corporation, d/b/a  s ic Monk Coffee, and
                                                  DANIE SC           E , Defendants



                                                      T      I L. LAC     K, #6-4009
                                                      OF HIRST APPLEGATE, LLP
                                                      Attorneys for Above-Named Defendants
                                                      P.O. Box 1083
                                                      Cheyenne, WY 82003-1083
                                                      Phone: (307) 632-0541
                                                      Fax: (307) 632-4999
                                                      tlacock@hirstapplegate.com

                                                      Admitted Pro Hae Vice:
                                                      BRIAN C. FRIES (MO # 40830)
                                                      MARA H. COHARA (MO# 51051)
                                                      Lathrop GPM LLP
                                                      2345 Grand Blvd., Ste. 2200
                                                      Kansas City, MO 64108
                                                      Phone: (816)292-2000
                                                      Fax: (816) 292-2001
                                                      brian.fries@lathropgpm.com
                                                      mara.cohara@lathropgpm.com




                                               -7-
        Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 8 of 10




                                    CERTIFICATE OF SERVICE

       I certify the foregoing Defendants Monks of the Most Blessed Virgin Ma,y of Mount
Carmel, D/B/A Mystic Monk Coffee and Daniel Schneider's Reply in Support of Their Motion
to Dismiss Plaintiffs' First Amended Complaint was served upon all parties to this action pursuant
to the Federal Rules of Civil Procedure on 24 May 2021, and that copies were served as follows:

        Michael B. Rosenthal
        Nathan A. Nicholas
                                                            r U.S. MAIL
                                                              FED EX
        Hathaway & Kunz, LLP
        P. 0. Box 1208                                      rFAX
        Cheyenne, WY 82003-1208                               HAND DELIVERED
        mike@hkwvolmv.com                                   r EMAIL
        nn icholas@hkwvolmv.com                             PE-FILE
        Attorneys for Plain tiffs

        Brice M. Timmons                                    r U.S. MAIL
        Bryce Ashby
                                                            r FED EX
        Craig Edgington
        Donati Law, PLLC                                      FAX
        1545 Union Ave.                                     r HAND DELIVERED
        Memphis, TN 38104                                   r EMAIL
        brice@donatilaw.com                                 PE-FILE
        brvce@donatilaw.com
        craig@donatilmv.com
        Attorneys for Plain tiffs

        Frank L. Watson, III                                r U.S. MAIL
         Watson Burns, PLLC
        253 Adams Avenue
                                                            r  FED EX
        Memphis, TN 3 8104                                  rFAX
        fivatson@watsonburns.com                               HAND DELIVERED
        Attorney for Plaintiffs                             r  EMAIL
                                                            r7 E-FILE

        Lillian Alves                                       r U.S. MAIL
        Thomas B. Quinn
                                                            r FED EX
        Gordon & Rees LLP
        555 Seventeenth Street, Suite 3400                  f-FAX
        Denver, CO 80202                                         HAND DELIVERED
        lalves@grsm.com                                     r    EMAIL
        tquinn@gordonrees.com                               P'   E-FILE
        Attorneys for Defendants
        Trinity Teen Solutions Inc.,
        Angela C. Woodward,
        Jerry D. Woodward,
        Kara Woodward,
        Kyle Woodward,
        Dally-Up LLC



                                              -8-
Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 9 of 10




 Keith R. Olivera                                  U.S. MAIL
 Monty L. Barnett
 Rachel E. Ryckman                             r FED EX
 John C. Matthews                              rFAX
 White & Steele P.C.
 Dominion Towers, N01ih Tower                  r HAND DELIVERED
 600 17 th Street, Suite 600N                  r EMAIL
 Denver, CO 80202-5406
                                               PE-FILE
 kolivera@wsteele.com
 mbarnett@i,vsteele.com
 rryckman@wsteele.com
jmatthe1,Fs@wsteele.com
Attorneys for Defendants
 Triangle Cross Ranch LLC,
 Gerald E. Schneider,
Michaeleen P. Schneider,
Mathew Schneider,
Mark Schneider,
 Thomas George

Paul J. Hickey                                 r U.S. MAIL
Loyd E. Smith
Hickey & Evans LLP                             r   FED EX
1800 Carey A venue, Suite 700                  r FAX
P. 0. Box467
Cheyenne, WY 82003-0467                        r   HAND DELIVERED
phickev@hickeyevans.com                        l EMAIL
lsmith@hickeyevans.com
                                               Iv' E-FILE
Attorneys for Defendant
Diocese of Cheyenne

 Jane M. France                                r U.S. MAIL
 Sundahl, Powers, Kapp & Martin
 P. 0. Box 328                                 r FED EX
 Cheyenne, WY 82003-0328                       l FAX
jfrance@spkm.org
Attorney for Defendant                             HAND DELIVERED
Society of Our Lady of the Most Holy Trinity       EMAIL
                                               WE-FILE

Patrick J. Sodaro                                  U.S. MAIL
MaKenna J. Stoakes
Sodaro Mooney & Lenaghan                           FED EX
13924 Gold Cir.                                    FAX
Omaha, NE 68144
psodoro@smllawoffice.com                       l HAND DELIVERED
mstoakes@sm llawoffice. com                        EMAIL
Attorneys for Defendant
                                               PE-FILE
Society of Our Lady of the Most Holy Trinity


                                        -9-
Case 0:20-cv-00215-SWS Document 149 Filed 05/24/21 Page 10 of 10




Rick L. Koehmstedt                                  r U.S. MAIL
Schwartz, Bon, Walker & Studer
141 South Center Street, Suite 500                  r   FED EX
Casper, WY 82601                                    r FAX
rick@schwartzbon.com
Attorneys for Defendant                             r HAND DELIVERED
Nevv Mount Carmel Foundation Inc.                   r   EMAIL
                                                    PE-FILE

Patricia K. Buchanan                                r U.S. MAIL
Patterson Buchanan Fobes & Leitch
1000 2nd Ave. - Ste 30 th Floor                         FED EX
Seattle, WA 9 8104                                  r FAX
pkb@pattersonbuchanan.com
Attorney for Defendant                              r HAND DELIVERED
New lvlount Carmel Foundation Inc.                 r EMAIL
                                                   P" E-FILE

Zenith S. Ward                                          U.S. MAIL
Buchhammer & Ward, P.C.
1821 Logan Avenue                                  r FED EX
P. 0. Box 568                                      r FAX
Cheyenne, WY 82003-0568
zsw@wyoming.com                                    r HAND DELIVERED
Attorney for Defendant                             r    EMAIL
Judith D. Jefferis
                                                   P° E-FILE
Rock Creek Ranch, Inc.




                                                   PLEGA TE, LLP
                                     Attorneys for Above-Named Defendants




                                     - 10 -
